                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ROOR INTERNATIONAL BV,                               )
SREAM, INC.,                                         )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 1:18-cv-04039-SEB-DML
                                                     )
BEN JAMMIN'S INC,                                    )
BRAD HOLMES,                                         )
                                                     )
                              Defendants.            )


                                             ORDER

       By order dated October 1, 2019, Magistrate Judge Debra McVicker Lynch recommended

that Plaintiffs’ complaint against Defendant Brad Holmes be dismissed for failure to prosecute

their claims. The Magistrate Judge noted that on September 16, 2019, the Court issued an Order

to Show Cause. The Plaintiffs were ordered to show cause by September 27, 2019, why the

complaint against Defendant Brad Holmes should not be dismissed for failure to serve Defendant

Brad Holmes within 90 days of its filing. To date, Plaintiffs have not responded to the order to

show cause. Plaintiff was advised that failure to comply with this Court's Show Cause Order would

result in this Magistrate Judge’s recommendation to the District Court that the complaint against

Defendant Brad Holmes be dismissed for failure of the Plaintiffs to prosecute their claims, pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure.
       Accordingly, Plaintiffs’ complaint against Defendant Brad Holmes is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED


               10/22/2019
       Date: ____________                 _______________________________
                                           SARAH EVANS BARKER, JUDGE
                                           United States District Court
                                           Southern District of Indiana

Distribution:

Jonathan G. Chance
JC LAW OFFICES
jc@jc-law.com

Nathan A. Dewan
JACKSON KELLY PLLC (Evansville)
nathan.dewan@jacksonkelly.com

Angela L. Freel
JACKSON KELLY PLLC
alfreel@jacksonkelly.com

George Christos Lepeniotis
LEE GROVES & ZALAS
gcl@lgzlegal.com

Clint Anthony Zalas
LEE, GROVES & ZALAS
cazalas@lgzlegal.com
